Citation Nr: 1100499	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1954.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the appellant's claim for special monthly pension 
based on the need for regular aid and attendance or by reason of 
being housebound.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.  VA has a duty 
to make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

A review of the claims file shows that some of the documents are 
written in, or contain some writing, in Spanish, and they should 
be translated into English.  Specifically, thirteen documents 
marked on the right side of the file with pink tabs need to be 
translated: VA Forms 21-4138 dated in June 2004, May 2008 (2 
pages), August 2008, October 2008, November 2008 (2 separate 
documents), December 2008 (2 separate documents), and March 2009; 
an August 2001 private medical report; a report from Dr. Juan G. 
Miranda Iglesias, M.D.; and a receipt from Funeraria de Pedro.  
The RO should arrange to have these documents translated, and the 
translation reports from Spanish to English should be associated 
with the claims file.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall arrange to translate the 
following thirteen documents (marked on the 
right side of the file with pink tabs) and 
associate the translations with the file: VA 
Forms 21-4138 dated in June 2004, May 2008 (2 
pages), August 2008, October 2008, November 
2008 (2 separate documents), December 2008 (2 
separate documents), and March 2009; an 
August 2001 private medical report; a report 
from Dr. Juan G. Miranda Iglesias, M.D.; and 
a receipt from Funeraria de Pedro.  

2.  The RO/AMC will then review the claims 
file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


